Citation Nr: 0837296	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  95-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957 and September 1976 to October 1989.  
This matter comes to the Board from a July 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied 
entitlement to service connection for a right eye injury.  

The issue has been re-characterized to comport to the medical 
evidence of record.

In June 1997 and July 2001, the Board remanded the veteran's 
current claim for further development.  

The veteran provided testimony at a hearing before a Veterans 
Law Judge in March 1997.  That Veterans Law Judge has since 
retired from the Board.  The veteran is entitled to a hearing 
with a Veterans Law Judge who will decide his appeal.  38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.707 (2007).  However, given the favorable outcome noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See, Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).


FINDING OF FACT

Resolving all doubt, the competent medical evidence shows a 
relationship between the current right eye disability, to 
include residuals of a right eye injury, and service.


CONCLUSION OF LAW

A right eye disability, to include residuals of a right eye 
injury, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for a right eye 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See, Bernard v. Brown, 4 Vet. App. 384. 
393.

Analysis

The veteran seeks service connection for a right eye 
disability.  He claims that he is presently suffering from 
this disability as a result of being hit in the eye and head 
by a gun sight in a tank.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present right eye disability.  A March 
1993 private medical record notes that the veteran has a 
partial decrease in vision of the right eye with some 
cataract formation.  A December 1998 VA examination report 
notes that the veteran was given impressions of posterior 
chamber intraocular lens status post-cataract extraction, 
right eye, status post blunt right eye trauma with post-
traumatic peri-orbital pain, and myopic retinal degeneration, 
worse in the right eye, than the left.  A VA examination 
conducted for the veteran's claimed right eye disability 
dated in April 2008 notes that the veteran has impressions of 
dermatochalasis, significant myopia, and pseudophakia.

Personnel records dated in May 1987 note that the veteran was 
authorized to receive medical care for a hit to his head from 
a sight in an M60-A3 tank.  This record notes that the 
veteran's injury was incurred in the line of duty.  The Board 
concedes that the above described injury occurred during 
active duty or active duty for training (ACDUTRA).  See 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2007) 
(noting that service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA).

As the record shows a present right eye disability and head 
injury in service, the determinative issue is whether these 
are related.

A private medical opinion dated in March 1993 notes that the 
veteran has a partial decrease in vision of the right eye and 
gave a history of trauma several years ago.  It was noted 
that by history it sounds like he may have had a hemorrhage 
inside his eye.  The treating clinician noted that 
hemorrhages can result in decreased vision, but that his 
examination did not reveal any of the complications that one 
may expect from a vitreous hemorrhage.  

A private treatment record dated in January 1995 notes that 
the veteran was referred for visual migraines and told the 
clinician that his problems started in 1987 when he was hit 
in the right eye while working for the military.  It was 
noted there was some hemorrhage in the eye and that the 
veteran reported that he had constant pain above the right 
eyeball since then.

A VA examination was conducted in December 1998.  The 
examiner noted that in 1987 the veteran hit his head on a gun 
sight inside a tank.  The examiner opined that the disability 
the veteran complains of from the incident in 1987 cannot be 
related to any pathology noted on examination, however it is 
likely that it is related to the post-traumatic headache 
problem.  The examiner also opined that the cataract in the 
right eye, which has been removed, is likely related to the 
traumatic incident.

A VA examination was conducted in April 2008.  The examiner 
noted that he reviewed the veteran's claim file.  The 
examiner noted that the veteran reported that during service 
he was in a tank and sustained a head injury, and that he has 
had visual disturbances since that time.  Following an 
examination of both of the veteran's eyes the examiner gave 
the veteran impressions of dermatochalasis, significant 
myopia, and pseudophakia.  He then opined that it is unknown 
whether the mild decreased visual acuity of the right eye is 
due to surgical complications.  It is difficult to rule out 
mild amblyopia as a possible etiology for this mild decrease 
in visual acuity in the right eye.  History of migraines and 
possible retinal migraines is also on the differential for 
his flashes of light and headaches.  These are as likely 
related to the head injury he sustained while in the military 
service.

The veteran has presented credible testimony of in-service 
right eye and head injury and symptoms related to pain 
following service.  He is competent to testify as to that 
which he can experience.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the present case because the veteran has put forth 
evidence in the form of the January 1995 private treatment 
record and April 2008 VA examination report that essentially 
counterbalance the March 1993 private medical opinion and the 
December 1998 VA examination report (to the extent that this 
report can be considered to weigh against, which is not 
clear, the establishment of service connection), the evidence 
is in equipoise.  The various medical opinions of record are 
competent and there appears to be no reason to value one over 
the other.  Therefore, all doubt is resolved in the veteran's 
favor and service connection for a right eye disability is 
warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right eye disability, 
to include residuals of a right eye injury, is granted, 
subject to the rules and payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


